        Case 6:20-cv-00489-ADA Document 79 Filed 05/10/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
WSOU INVESTMENTS LLC              §
                                  §            CIVIL NO:
vs.                               §            WA:20-CV-00489-ADA
                                  §
ZTE CORPORATION, ZTE (USA), INC., §
ZTE (TX), INC.

                      ORDER SETTING DISCOVERY
                              HEARING
     IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DISCOVERY HEARING by Zoom on Tuesday, May 11, 2021 at 10:30 AM.

       IT IS SO ORDERED this 10th day of May, 2021.




                                         ALAND ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
